          Case 1:21-cr-00007-DLC Document 19 Filed 03/23/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                         CR 21–07–BLG–DLC

               Plaintiff,

        vs.                                               ORDER

 JACLYN LEE HENDERSON,

               Defendant.


        Before the Court is Defendant Jaclyn Lee Henderson’s Unopposed Motion

to Continue Trial and Associated Deadlines. (Doc. 18.) For the reasons explained,

the Motion is denied without prejudice.

        As grounds for Henderson’s motion, counsel explains she is newly

appointed to the CJA panel, she contracted COVID-19 and was stuck in quarantine

for 20 days in early March—which disrupted her work calendar, and she has

consequently only met with her client once. (Id. at 18.) She explains that she

needs more time to review discovery and effectively counsel her client. (Id.)

Moreover, counsel claims that Henderson’s co-defendant, Mr. Merrill, “is set to be

arraigned the day after Ms. Henderson’s change of plea deadline of April 7, 2021.”

(Id.)

                                          1
         Case 1:21-cr-00007-DLC Document 19 Filed 03/23/21 Page 2 of 4



      The Court is certainly sympathetic to counsel’s need for additional time to

adequately prepare and counsel Henderson on the merits of her case. However,

counsel fails to make the legal arguments necessary for the Court to grant relief.

      A district court may grant a continuance and exclude the time period of the

continuance from the calculation of the speedy trial deadline when “the ends of

justice served by [the continuance] outweigh the best interest of the public and the

defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). In determining whether

an “ends of justice continuance” is appropriate, a district court must consider, inter

alia, whether the failure to grant the continuance will result in a miscarriage of

justice; whether the case is so unusual or complex that it is unreasonable to expect

adequate preparation within the time limits imposed by the Speedy Trial Act; and

whether the case, while not inordinately complex or unusual, would nonetheless

deny counsel the reasonable time necessary for effective preparation. Id.

§ 3161(h)(7)(B). An “ends of justice continuance . . . must be specifically limited

in time[] and . . . must be justified on the record with reference to the facts as of the

time the delay is ordered.” United States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir.

1997) (internal quotation marks, alterations, and citation omitted). Any additional

time is properly excluded under the Speedy Trial Act “only if the district court

makes certain findings enumerated in [§ 3161(h)(7)].” Bloate v. United States, 559

U.S. 196, 203 (2010).

                                           2
         Case 1:21-cr-00007-DLC Document 19 Filed 03/23/21 Page 3 of 4



       Although counsel’s argument could be construed as a request under

§ 3161(h)(7)(B)(iv) (time excludable when the “failure to grant such a

continuance” would “deny counsel for the defendant . . . the reasonable time

necessary for effective preparation, taking into account the exercise of due

diligence”), in order for the Court to grant the relief sought, counsel must bring a

motion under the Speedy Trial Act. At this juncture, the Court is uncertain

whether Henderson is aware that, in requesting a continuance, she is voluntarily

sacrificing the excludable days from her speedy trial rights. See 18 U.S.C. §

3161(a), (c)(1). Moreover, the Court is unable to grant any request for a

continuance without counsel explicitly stating how much additional time is needed

for effective preparation. Lloyd, 125 F.3d at 1268. Henderson’s motion makes no

such specific request.

       These legal errors aside, counsel appears to be operating under the mistaken

belief that Henderson must submit any desired change of plea motion by April 7,

2021. As plainly stated in the Court’s scheduling order, the April 7, 2021 motions

deadline refers to all pretrial motions “other than motions to enter a guilty plea.”

(Doc. 17 at 6.) Henderson’s deadline to inform the Court of whether she intends to

change her plea is not until May 6, 2021.1 (Id. at 1.) Accordingly,


1
 Additionally, as counsel points out, Henderson’s co-defendant Wesley Merrill is set to be
arraigned on April 8, 2021. Given this, a motion to continue trial for Henderson may ultimately
become unnecessary. See 18 U.S.C. § 3161(h)(6). In making this observation, the Court does
                                               3
         Case 1:21-cr-00007-DLC Document 19 Filed 03/23/21 Page 4 of 4



       IT IS ORDERED that the Motion (Doc. 18) is DENIED without prejudice.

       DATED this 23rd day of March, 2021.




not intend to discourage counsel from bringing a second motion to continue, in the event
Henderson’s case requires one.

                                               4
